



ALPINE IMMUNE SCIENCES, INC.
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the Alpine Immune
Sciences, Inc. 2018 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Restricted Stock Unit Agreement which includes the
Notice of Restricted Stock Unit Grant (the “Notice of Grant”), Terms and
Conditions of Restricted Stock Unit Grant, and all appendices and exhibits
attached thereto (the “RSU Agreement”).
I.
NOTICE OF RESTRICTED STOCK UNIT GRANT

Participant Name:    
Address:    
The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
RSU Agreement, as follows:
Grant Number:
 
 
Date of Grant:
 
 
Vesting Commencement Date:
 
 
Number of Restricted Stock Units:
 
 

Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
[Insert Vesting Schedule]
In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.
II.
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1.Grant of Restricted Stock Units. The Company hereby grants to the individual
(the “Participant”) named in the Notice of Grant of Restricted Stock Units of
this RSU Agreement (the “Notice of Grant”) under the Plan an Award of Restricted
Stock Units, subject to all of the terms and conditions in this RSU Agreement
and the Plan, which is incorporated herein by reference. Subject to





--------------------------------------------------------------------------------





Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this RSU Agreement, the terms and conditions of the
Plan shall prevail.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3 or 4,
Participant will have no right to payment of any such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Restricted Stock Units awarded by this RSU Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.
4.    Payment after Vesting.
(a)    General Rule. Subject to Section 8, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
sixty (60) days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
Restricted Stock Units payable under this RSU Agreement.
(b)    Acceleration.
(i)    Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is a
U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4(b) shall
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A. The prior sentence may be superseded in a future agreement
or amendment to this RSU Agreement only by direct and specific reference to such
sentence.
(ii)    Notwithstanding anything in the Plan or this RSU Agreement or any other
agreement (whether entered into before, on or after the Date of Grant), if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to Participant’s death, and if (x) Participant is a U.S. taxpayer and a
“specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless Participant dies following his or her termination as a
Service Provider, in which case,


-2-

--------------------------------------------------------------------------------





the Restricted Stock Units will be paid in Shares to Participant’s estate as
soon as practicable following his or her death.
(c)    Section 409A. It is the intent of this RSU Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this RSU Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply. Each payment payable
under this RSU Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). However, in no event
will the Company reimburse Participant, or be otherwise responsible for, any
taxes or costs that may be imposed on Participant as a result of Section 409A.
For purposes of this RSU Agreement, “Section 409A” means Section 409A of the
Code, and any final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
5.    Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this RSU Agreement, if Participant ceases to be a Service
Provider for any or no reason, the then-unvested Restricted Stock Units awarded
by this RSU Agreement will thereupon be forfeited at no cost to the Company and
Participant will have no further rights thereunder.
6.    Tax Consequences. Participant has reviewed with his or her own tax
advisors the U.S. federal, state, local and non-U.S. tax consequences of this
investment and the transactions contemplated by this RSU Agreement. With respect
to such matters, Participant relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this RSU Agreement.
7.    Death of Participant. Any distribution or delivery to be made to
Participant under this RSU Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
8.    Tax Obligations
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”) or Parent or Subsidiary to which Participant is providing services
(together, the Company, Employer and/or Parent or Subsidiary to which the
Participant is providing services, the “Service Recipient”), the ultimate
liability for any tax and/or social insurance liability obligations and
requirements in connection with the Restricted Stock Units, including, without
limitation, (i) all federal, state, and local taxes (including the Participant’s
Federal Insurance Contributions Act (FICA) obligation) that are required to be
withheld by the Company or the Employer or other payment of tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant, (ii) the Participant’s and, to the extent required by the Company
(or Service Recipient), the Company’s (or Service Recipient’s) fringe benefit
tax liability, if any, associated with the grant, vesting, or settlement of the
Restricted Stock Units or sale of Shares, and


-3-

--------------------------------------------------------------------------------





(iii) any other Company (or Service Recipient) taxes the responsibility for
which the Participant has, or has agreed to bear, with respect to the Restricted
Stock Units (or settlement thereof or issuance of Shares thereunder)
(collectively, the “Tax Obligations”), is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient. Participant further acknowledges that the Company and/or the
Service Recipient (A) make no representations or undertakings regarding the
treatment of any Tax Obligations in connection with any aspect of the Restricted
Stock Units, including, but not limited to, the grant, vesting or settlement of
the Restricted Stock Units, the subsequent sale of Shares acquired pursuant to
such settlement and the receipt of any dividends or other distributions, and (B)
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of the Restricted Stock Units to reduce or eliminate Participant’s
liability for Tax Obligations or achieve any particular tax result. Further, if
Participant is subject to Tax Obligations in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable or tax withholding event,
as applicable, Participant acknowledges that the Company and/or the Service
Recipient (or former employer, as applicable) may be required to withhold or
account for Tax Obligations in more than one jurisdiction. If Participant fails
to make satisfactory arrangements for the payment of any required Tax
Obligations hereunder at the time of the applicable taxable event, Participant
acknowledges and agrees that the Company may refuse to issue or deliver the
Shares.
(b)    Tax Withholding. When Shares are issued as payment for vested Restricted
Stock Units, Participant generally will recognize immediate U.S. taxable income
if Participant is a U.S. taxpayer. If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction.
Pursuant to such procedures as the Administrator may specify from time to time,
the Company and/or Service Recipient shall withhold the amount required to be
withheld for the payment of Tax Obligations. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Participant to satisfy such Tax Obligations, in whole or in part
(without limitation), if permissible by applicable local law, by (i) paying
cash, (ii) electing to have the Company withhold otherwise deliverable Shares
having a fair market value equal to the minimum amount that is necessary to meet
the withholding requirement for such Tax Obligations (or such greater amount as
Participant may elect if permitted by the Administrator, if such greater amount
would not result in adverse financial accounting consequences), (iii)
withholding the amount of such Tax Obligations from Participant’s wages or other
cash compensation paid to Participant by the Company and/or the Service
Recipient, (iv) delivering to the Company already vested and owned Shares having
a fair market value equal to such Tax Obligations, or (v) selling a sufficient
number of such Shares otherwise deliverable to Participant through such means as
the Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the minimum amount that is necessary to meet the withholding
requirement for such Tax Obligations (or such greater amount as Participant may
elect if permitted by the Administrator, if such greater amount would not result
in adverse financial accounting consequences). To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant. Further, if Participant is subject to tax
in more than one jurisdiction between the Date of Grant and a date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the Company and/or the Service Recipient (and/or
former employer, as applicable) may be required to withhold or account for tax
in more than one jurisdiction. If Participant fails to make satisfactory
arrangements for the payment of such Tax Obligations hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest


-4-

--------------------------------------------------------------------------------





pursuant to Sections 3 or 4, Participant will permanently forfeit such
Restricted Stock Units and any right to receive Shares thereunder and such
Restricted Stock Units will be returned to the Company at no cost to the
Company. Participant acknowledges and agrees that the Company may refuse to
deliver the Shares if such Tax Obligations are not delivered at the time they
are due.
9.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
10.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE COMPANY (OR THE SERVICE
RECIPIENT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE SERVICE RECIPIENT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO
APPLICABLE LAW, WHICH TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE
LAW, MAY BE AT ANY TIME, WITH OR WITHOUT CAUSE.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
12.    Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;


-5-

--------------------------------------------------------------------------------





(b)    all decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;
(e)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(f)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(g)    for purposes of the Restricted Stock Units, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this RSU
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, Participant’s right to vest in
the Restricted Stock Units under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., Participant’s period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence and consistent with local law);
(h)    unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this RSU
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(i)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
(ii)    Participant acknowledges and agrees that none of the Company, the
Employer or any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between


-6-

--------------------------------------------------------------------------------





Participant’s local currency and the United States Dollar that may affect the
value of the Restricted Stock Units or of any amounts due to Participant
pursuant to the settlement of the Restricted Stock Units or the subsequent sale
of any Shares acquired upon settlement; and
(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Service Recipient, waives his or
her ability, if any, to bring any such claim, and releases the Company, any
Parent or Subsidiary and the Service Recipient from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.
13.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
14.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this RSU Agreement and any other Restricted Stock
Unit grant materials by and among, as applicable, the Employer, or other Service
Recipient the Company and any Parent or Subsidiary for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.
Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service


-7-

--------------------------------------------------------------------------------





provider selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her status as a
Service Provider and career with the Service Recipient will not be adversely
affected; the only adverse consequence of refusing or withdrawing Participant’s
consent is that the Company would not be able to grant Participant Restricted
Stock Units or other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
15.    Address for Notices. Any notice to be given to the Company under the
terms of this Option Agreement will be addressed to the Company at Alpine Immune
Sciences, Inc., 188 E Blaine Street, Seattle, WA 98102, or at such other address
as the Company may hereafter designate in writing.
16.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
17.    No Waiver. Either party’s failure to enforce any provision or provisions
of this RSU Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this RSU Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.
18.    Successors and Assigns. The Company may assign any of its rights under
this RSU Agreement to single or multiple assignees, and this RSU Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this RSU Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this RSU
Agreement may only be assigned with the prior written consent of the Company.
19.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or non-U.S. law, the tax code and related regulations or


-8-

--------------------------------------------------------------------------------





under the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the RSU Agreement and the Plan, the Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.
20.    Language. If Participant has received this RSU Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
21.    Interpretation. The Administrator will have the power to interpret the
Plan and this RSU Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this RSU Agreement.
22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this RSU Agreement.
23.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
24.    Modifications to the RSU Agreement. This RSU Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this RSU Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this RSU Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this RSU
Agreement, the Company reserves the right to revise this RSU Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
25.    Governing Law; Venue; Severability. This RSU Agreement and the Restricted
Stock Units are governed by the internal substantive laws, but not the choice of
law rules, of Washington. For purposes of litigating any dispute that arises
under these Restricted Stock Units or this RSU


-9-

--------------------------------------------------------------------------------





Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Washington, and agree that such litigation will be conducted in the
courts of King County, Washington, or the federal courts for the United States
for the Western District of Washington, and no other courts, where this RSU
Agreement is made and/or to be performed. In the event that any provision hereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this RSU Agreement shall continue in full force and
effect.
26.    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this RSU Agreement (including the appendices and exhibits referenced herein)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.
27.    Country Addendum. Notwithstanding any provisions in this RSU Agreement,
the Restricted Stock Unit grant shall be subject to any special terms and
conditions set forth in the appendix (if any) to this RSU Agreement for
Participant’s country. Moreover, if Participant relocates to one of the
countries included in the Country Addendum (if any), the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Country Addendum constitutes
part of this RSU Agreement.
By Participant’s signature and the signature of the representative of Alpine
Immune Sciences, Inc. (the “Company”) below, Participant and the Company agree
that this Award of Restricted Stock Units is granted under and governed by the
terms and conditions of the Plan and this RSU Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A, all of
which are made a part of this document. Participant acknowledges receipt of a
copy of the Plan. Participant has reviewed the Plan and this RSU Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this RSU Agreement and fully understands all provisions of the Plan
and this RSU Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and RSU Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.
PARTICIPANT:
 
ALPINE IMMUNE SCIENCES, INC.
 
 
 
Signature
 
Signature
 
 
 
Print Name
 
Print Name
 
 
 
 
 
Title
Address:
 
 



-10-